         Case 1:19-cv-02676-RDM Document 43 Filed 08/19/20 Page 1 of 3




ETHAN P. DAVIS
Acting Assistant Attorney General
WILLIAM C. PEACHEY
Director
EREZ REUVENI
Assistant Director
ARCHITH RAMKUMAR
Trial Attorney
U.S. Department of Justice, Civil Division
Office of Immigration Litigation
P.O. Box 868, Ben Franklin Station
Washington, DC 20044
Tel: (202) 598-8060
Email: Archith.Ramkumar@usdoj.gov



                              UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA


                                             )
 L.M.-M., et al.,                            )
                                             )
               Plaintiffs,                   )
                                             )
 v.                                          )       Civil Action No. 1:19-cv-02676-RDM
                                             )
 Kenneth T. Cuccinelli II, et al.,           )
                                             )
               Defendants.                   )
                                             )


                             NOTICE OF WITHDRAWAL OF APPEAL

       The government hereby provides notice that it has voluntarily withdrawn its appeal of this

Court’s Memorandum Decision and Order of March 1, 2020 (ECF No. 34) and Entry of Final

Judgment as to Individual Plaintiffs’ Federal Vacancies Reform Act of 1998 Claim of April 16,

2020 (ECF No. 38).




                                                 1
        Case 1:19-cv-02676-RDM Document 43 Filed 08/19/20 Page 2 of 3




                                   Respectfully submitted,

                                   ETHAN P. DAVIS
                                   Acting Assistant Attorney General

                                   WILLIAM C. PEACHEY
                                   Director

                                   EREZ REUVENI
                                   ASSISTANT DIRECTOR

                                By: /s/ Archith Ramkumar
                                   ARCHITH RAMKUMAR
                                   Trial Attorney
                                   Office of Immigration Litigation
                                   U.S. Department of Justice, Civil Division
                                   P.O. Box 868, Ben Franklin Station
                                   Washington, DC 20044
                                   Tel: (202) 598-8060
                                   Email: Archith.Ramkumar@usdoj.gov


Dated: August 19, 2020             Attorneys for Defendants




                                      2
         Case 1:19-cv-02676-RDM Document 43 Filed 08/19/20 Page 3 of 3




                               CERTIFICATE OF SERVICE

       I hereby certify that August 19, 2020, I electronically filed the foregoing document with

the Clerk of the Court for the United States Court District Court for the District of Columbia by

using the CM/ECF system. Counsel in the case are registered CM/ECF users and service will be

accomplished by the CM/ECF system.



                                By: /s/ Archith Ramkumar
                                    ARCHITH RAMKUMAR
                                    Trial Attorney
                                    United States Department of Justice
                                    Civil Division




                                               3
